 4:19-cv-03012-BCB-SMB Doc # 162 Filed: 10/29/20 Page 1 of 3 - Page ID # 2927



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

NICHOLE WALKINSHAW, and all other
similarly situated former or current employees
of Defendant; TYSHA BRYANT, and all other                              4:19CV3012
similarly situated former or current employees
of Defendant; APRIL ENDICOTT, and all
other similarly situated former or current                     SECOND AMENDED
employees of Defendant; HEATHER                            FINAL PROGRESSION ORDER
NABITY, and all other similarly situated
former or current employees of Defendant;
MEGHAN MARTIN, and all other similarly
situated former or current employees of
Defendant; ALANDREA ELLWANGER, and
all other similarly situated former or current
employees of Defendant; and TROY
STAUFFER, and all other similarly situated
former or current employees of Defendant;

                       Plaintiffs,

        vs.

SAINT ELIZABETHS REGIONAL
MEDICAL CENTER, COMMONSPIRIT
HEALTH, and CHI NEBRASKA,

                       Defendants.

        THIS MATTER is before the Court on Plaintiff’s Motion to Amend Final Progression
Order to Extend Certain Case Deadlines. (Filing No. 156.) After a telephonic hearing with the
parties the court finds the motion should be granted. Accordingly,

        IT IS ORDERED that the Plaintiffs’ Motion to Amend Final Progression Order to Extend
Certain Case Deadlines, (Filing No. 156) is granted. The provisions of the Court’s earlier Final
Progression Orders remain in effect, and in addition to those provisions, the following shall apply:

       1)      The trial and pretrial conference will not be set at this time. A telephonic status
               conference to discuss case progression, the parties’ interest in settlement, and
               the trial and pretrial conference settings will be held with the undersigned
               magistrate judge on October 14, 2021 at 10:00 a.m. Counsel shall use the
               conferencing instructions assigned to this case to participate in the conference.
               Case conference instructions are found at Filing No. [83].

       2)      The deadline for completing written discovery under Rules 33, 34, and 36 of the
               Federal Rules of Civil Procedure is October 11, 2021. Motions to compel
               discovery under Rules 33, 34, and 36 must be filed by October 25, 2021.

               Note: A motion to compel, to quash, or for a disputed protective order shall not be
               filed without first contacting the chambers of the undersigned magistrate judge to
               set a conference for discussing the parties’ dispute.
 4:19-cv-03012-BCB-SMB Doc # 162 Filed: 10/29/20 Page 2 of 3 - Page ID # 2928




         3)       The deadlines for identifying expert witnesses expected to testify at the trial, (both
                  retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          April 21, 2021
                            For the defendant(s):                          May 6, 2021

         4)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          May 24, 2021
                            For the defendant(s):                          July 19, 2021
                            Rebuttal:                                      September 13, 2021

         5)       The fact witness deposition deadline is October 11, 2021.

                       a. If the parties have not obtained leave of court or have not stipulated
                          otherwise, the maximum number of non-expert witness depositions that
                          may be taken by the Plaintiffs as a group is the greater of 10 or the number
                          of witnesses identified in Defendants’ Rule 26(a) disclosures and by the
                          Defendants as a group is the greater of 10, the number of witnesses
                          identified in Plaintiffs’ Rule 26(a) disclosures, or the number of pre-
                          certification opt-in plaintiffs (excluding named Plaintiffs). The parties agree
                          to meet and confer regarding potential depositions of post-certification opt-
                          in plaintiffs exceeding the above limits following the Court’s order
                          regarding conditional certification.

                       b. Depositions will be limited by Rule 30(d)(1).

                       c. All fact witness depositions, regardless of whether they are intended to be
                          used at trial, will be completed by October 11, 2021.

                       d. Any deposition of an expert must be conducted within 60 days of service of
                          that expert’s report.

         6)       The deadline for filing motions to dismiss and motions for summary judgment is
                  January 13, 2022. (the same deadline as the deadline for any motion for
                  decertification) Any responses to such motions will be filed by February 24, 2022.
                  Any replies in support of such motions will be filed March 24, 2022.

         7)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is November 10, 2021. Any responses in opposition to such motions will


         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
4:19-cv-03012-BCB-SMB Doc # 162 Filed: 10/29/20 Page 3 of 3 - Page ID # 2929



           be filed by December 8, 2021. Any replies in support of such motions will be filed
           by December 22, 2021.

    8)     Plaintiff will file their motion for class certification of their non-FLSA claims
           pursuant to Fed. R. Civ. P. 23 on or before February 8, 2021; Defendants will file
           their response in opposition to the motion on or before March 22, 2021; and
           Plaintiffs will file their reply in support of the motion on or before April 19, 2021.

           Any motion for decertification will be filed on or before January 13, 2022 (the
           same deadline as the summary judgment motion deadline). Any responses in
           opposition to such motion will be filed by February 24, 2022. Any reply in support
           of such motion will be filed by March 24, 2022.

    11)    The parties shall comply with all other stipulations and agreements recited in their
           Rule 26(f) planning report that are not inconsistent with this order.

    12)    All requests for changes of deadlines or settings established herein shall be directed
           to the undersigned magistrate judge. Such requests will not be considered absent a
           showing of due diligence in the timely progression of this case and the recent
           development of circumstances, unanticipated prior to the filing of the motion,
           which require that additional time be allowed.

    Dated this 29th day of October, 2020.
                                                  BY THE COURT:
                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge
